Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-5 in the reply filed on 7/21/22 is acknowledged.

Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 recites “the weld bead cutting device comprising: a rotation mechanism configured to rotate a workpiece---“. Given the fact that the workpiece being cut is not part of the cutting device, it is unclear to the Examiner how the claim is drafted. For the purpose of this Office Action, Examiner does not include the limitations of the workpiece as being part of the cutting device.
Claim 1 recites “at least two pressing rotors arranged on both sides of the cutting tool in an extending direction of the rotation axis”. It is unclear since referring to figure 3, the rotor extends perpendicular to the rotation axis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gleason (USP 7,988,029).
	Regarding claims 1 and 3, as best understood, Gleason discloses a weld bead cutting device to remove weld bead on a workpiece W comprising: a cutting tool (54)  arranged on an outer peripheral side of the workpiece and configured to cut the weld bead (figure 1); at least two pressing rotor (56) arranged on both sides of the cutting, the pressing rotor being configured to be pressed against an outer peripheral surface of the workpiece (figures 1 and 4); and a reciprocation unit (50) configured to hold the cutting tool and the pressing rotors and reciprocate the cutting tool and the pressing rotors relative to the workpiece along a direction orthogonal to the extending direction of the rotation axis. 

	Regarding claim 5, Examiner takes Official Notice that Gleason’s tool can be used on a number of workpieces with different material types. 

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        10/22/22